The court should not in advance seem to ratify and confirm any sale that may be made by the substituted trustees of the property of the Hollis Park Company. The order of February 16, 1909, as resettled by the order of March 11, 1909, is hereby modified by striking therefrom the following words: “ Ordered that the said substituted trustees shall be and they hereby are empowered to sell the said property upon such terms as to them may seem reasonable and fair, and convey good and sufficient title in all respects, title to be given by them as liquidating trustees for the Hollis Park *936Company,” and as so modified the said order is affirmed, without costs. Hirschberg, P. J., Jenks, Gaynor, Burr and Rich, JJ., concurred.